Citation Nr: 9900895	
Decision Date: 01/14/99    Archive Date: 01/22/99

DOCKET NO.  92-23 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to an increased rating for residuals of a stress 
fracture of the right pelvis, currently evaluated as 
10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel

INTRODUCTION

The veteran had active duty for training from July 6, 1981, 
to October 10, 1981.

This matter is before the Board of Veterans' Appeals (Board) 
following a March 1996 decision by the United States Court of 
Veterans Appeals (Court) which, among other determinations, 
vacated and remanded an October 30, 1994, Board decision 
which granted a 10 percent rating for residuals of a stress 
fracture of the right pelvis but denied a rating higher than 
10 percent.  The Court also reversed and remanded to the 
Board the denial of a compensable rating for subluxation of 
the left knee, directing the Board to award a 10 percent 
rating, and affirmed the Board's denial of service connection 
for a number of disorders, including lumbosacral strain, 
varicose veins, pes planus/hallux valgus, left pelvis 
disability, infertility, and obesity as not well grounded.  
The original appeal to the Board was from a December 3, 1991, 
rating decision by the Winston-Salem, North Carolina, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  [Citation redacted] 

The Court's decision ordered that the Board, in 
readjudicating the issue of entitlement to a compensable 
rating for the stress fracture residuals of the right pelvis, 
make four specific determinations: (1) whether, in light of 
38 C.F.R. § 4.67 (1995), Diagnostic Codes 5294-5295 are the 
appropriate codes to be used in this matter; (2) whether the 
veteran has muscle spasm on extreme forward bending; (3) 
whether the finding of lateral flexion of the spine to 
20 degrees constituted "loss of lateral spine motion" and, if 
not, whether the discomfort noted by a VA examiner in the 
veteran's right thigh upon stretching equates to functional 
loss due to pain upon lateral spine motion; and (4) whether 
the criteria for a 20 percent rating are alternative or 
cumulative and to apply 38 C.F.R. §§ 4.7 and 4.21 
accordingly.  

To effectuate the Court's ruling, the Board entered a final 
decision on June 17, 1996, which assigned a 10 percent rating 
for subluxation of the left knee.  The Board remanded the 
issue of entitlement to a compensable rating for residuals of 
a right pelvis stress fracture for additional development 
consisting of procurement by the RO of any additional 
treatment records pertaining to the right pelvis since 1991, 
procurement of records from the Social Security 
Administration (SSA) pertaining to a claim for benefits from 
that agency, a special VA orthopedic examination to determine 
the nature and severity of the stress fracture residuals, and 
readjudication of the claim for increase, including 
consideration of the provisions of 38 C.F.R. § 3.321(b)(1) 
with respect to extraschedular ratings.  

The RO thereafter made the 10 percent rating assigned by the 
Board for the left hip effective from January 28, 1991, the 
date of the veteran's original claim.  A claim for service 
connection for nicotine dependence and a claim for service 
connection for lumbosacral strain secondary to the service-
connected residuals of a stress fracture of the right pelvis 
were denied by the RO on May 5, 1998.  Neither matter is 
before the Board at the present time.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that an increased rating for residuals 
of a pelvic fracture should be assigned because she has 
constant and severe symptomatology that interferes with her 
ability to engage in employment.  She complains of constant 
pain in the area of the pelvis as well as in the back and 
down the leg which she believes is the result of the pelvic 
fracture.  She argues that with application of 
38 C.F.R. §§ 4.3, 4.7, and 4.21, a 20 percent rating is 
assignable under Diagnostic Code 5295.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1997), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that a preponderance of the 
evidence of record is against the claim for a rating higher 
than 10 percent for residuals of a right pelvic fracture.


FINDINGS OF FACT

1.  The medical evidence of record does not demonstrate that 
the veteran has any objective residuals of a right pelvis 
fracture or that her subjective complaints of pain are the 
result of the stress fracture residuals.

2.  The service-connected stress fracture residuals do not 
cause a need for recurrent hospitalizations or result in an 
unusual disability picture which renders inapplicable the 
regular schedular rating criteria.


CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for 
residuals of a fracture of the right pelvis are not met.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 4.20, 4.40, 4.45, 4.71a, including Diagnostic 
Codes 5250, 5252, 5253, 5294, 5295 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Service medical records show that the veteran was seen on 
various occasions for a pain in the right groin and thigh, 
among other locations, which was thought to result from 
muscle strain due to an injury.  Service department medical 
records from March 1982 contain a reference to an injury 
during service in which the veteran sustained a fracture of 
the right pelvis. 

An original claim for VA disability benefits was received on 
January 28, 1991.  A VA examination in connection with that 
claim was performed in October 1991.  On orthopedic 
evaluation, the veteran had multiple orthopedic complaints, 
including low back pain with occasional radiation down the 
lower extremities to the feet.  In the area of the 
lumbosacral spine, there was a mild amount of paraspinous 
muscle tenderness to palpation with no obvious spasm or 
midline tenderness.  The pelvis was level and the veteran 
walked on her toes and heels without difficulty.  X-rays of 
the lumbosacral spine showed no bony abnormalities.  The 
orthopedic diagnoses included chronic lumbosacral strain with 
no radiculopathy.  On gynecological examination, the veteran 
reported a history of a stress fracture of the pelvis.  The 
clinical assessments included history of pelvic stress 
fracture.  On general  medical examination, it was reported 
that the veteran moved carefully but had a normal gait and no 
pelvic tilt.  Normal lumbar lordosis and dorsal kyphosis were 
preserved.  There was no tenderness over the spine or 
paravertebral muscles or on palpation over the buttocks.  She 
could flex forward to 60 degrees.  Lateral flexion was 20 
degrees to the right and left.  Extension was to 20 degrees 
and rotation to 30 degrees.  She did not have pain on 
straight leg raising.  There was free motion of the hips 
except that there was some discomfort on stretching the 
abductors to the thigh on the right side.  The diagnoses 
included mild chronic lumbosacral strain.  

The claim was reviewed by a rating board on December 3, 1991.  
Service connection was granted for status post stress 
fracture of the right pelvis and for subluxation of the left 
knee.  Each disability was rated noncompensable from January 
28, 1991, the date of claim.

Following the remand the RO mailed multiple requests for any 
medical records in the possession of the Social Security 
Administration.  The SSA replied that the veteran had never 
filed a claim for benefits from that agency.  

Additional material submitted by the veteran includes a 
February 1994 examination report prepared by J. M. 
Wachendorf, M.D., who related that the veteran's principal 
complaints were low back pain, knee pain, and right posterior 
thigh pain which caused difficulty with prolonged sitting, 
standing or lying down.  The veteran related that she began 
to have right posterior thigh pain in basic training in 1981 
and that in March 1982 a bone scan and X-ray showed a stress 
fracture of the right inferior pubic ramus.  She related that 
she had been in the hospital for a week with bed rest and on 
limited duty for six weeks and given Naprosyn which did not 
help.  On examination, her gait was normal.  She was able to 
walk on her heels and toes.  The clinical impressions 
included chronic back pain in the lower thoracic/upper lumbar 
distribution.  Included with the report was an attachment 
showing the results of manual muscle and range of motion 
testing.  For the right hip, abduction was 40 degrees 
actively and passively (40 degrees being normal), adduction 
was 20 degrees actively and passively (20 degrees being 
normal), flexion was 70 degrees actively and 110 degrees 
passively (120 degrees being normal), extension was 30 
degrees actively and passively (30 degrees being normal), 
internal rotation was 40 degrees actively and passively (40 
degrees being normal), and external rotation was 50 degrees 
actively and passively (50 degrees being normal).  On motion 
of the dorsolumbar spine, flexion was to 30 degrees (90 
degrees being normal).  Extension was 0 (30 degrees being 
normal) and lateral flexion was 10 degrees to both the right 
and left (30 degrees being normal).  On muscle testing the 
hip flexors and the hip extensors were normal.

Received from the veteran in response to a request for 
additional medical records was the report of a 
hospitalization in March and April 1982 at a United States 
Air Force medical facility wherein it was recorded that 
during basic training she had had the gradual onset of 
posterior thigh pain which had been treated as a hamstring 
injury without improvement.  Positive findings on examination 
included mild tenderness over L4 - L5, a slight lift to the 
right on flexion and sciatic notch tenderness.  X-rays of the 
pelvis showed a pubic ramus fracture and a bone scan showed a 
hot area in the same location.  Also received from the 
veteran were the reports of X-rays taken at VA facilities, 
including films of both hips dated in May 1997 with a 
clinical impression of mild degenerative joint disease of 
both hips, more on the right. 

The veteran underwent an orthopedic examination in December 
1997 pursuant to the Board remand.  She claimed that since 
service she had continued to have chronic pelvic pain with 
radiation into the lower back and left lower extremity, 
episodes of giving out of the left leg, and pain in both 
hips.  She had been using crutches since October 1997 for 
ambulation and used a back support.  On examination, she had 
a slow, deliberate gait without crutches but indicated that 
she used crutches normally for ambulation.  On forward 
bending she could not touch her toes.  Her range of 
lumbosacral motion was to 30 degrees of flexion, 10 degrees 
of extension, and 10 degrees of right and left lateral 
flexion.  There was a normal range of motion of both hips, 
with flexion to 100 degrees, extension to 30 degrees, 
abduction to 40 degrees, adduction to 20 degrees, internal 
rotation to 40 degrees, and external rotation to 50 degrees.  
X-rays of the pelvis were normal.  The pertinent diagnoses 
included chronic pelvic pain, status post old compression 
fracture, and chronic lumbosacral strain.  

In discussing the diagnoses, the examiner commented that the 
pelvic examination showed a normal examination with bilateral 
full hip range of motion and that the veteran's complaints 
were out of proportion to any objective abnormalities.  He 
responded to specific questions posed in the Board's remand 
as follows:

I cannot relate her present subjective 
complaints, that is the easy 
fatigability, weakened movement, and 
incoordination to the pelvic fracture.  
The evidence indicates that the fracture 
has healed and there is no residual 
objective evidence of a continuing 
disability with the pelvic fracture.  

The patient does exhibit limitation of 
motion with forward bending in her lower 
back.  I did not demonstrate any muscle 
spasm.  Her limitation of motion probably 
is secondary to her low back pain.

You inquired as to whether the 
applicant's lateral motion to 20 degrees 
on VA examination in October 1991 is a 
normal range of motion.  I am assuming 
that you are talking about the lateral 
range of motion as reflecting lateral 
flexion on the examination of the 
lumbosacral spine.  The normal lateral 
flexion is 30 degrees, both right and 
left.  20 degrees would be abnormal.  Her 
examination today also showed reduced 
lateral flexion, however, I feel that due 
to pain inhibition rather than a true 
ankylosis.

You also inquired as to whether the 
discomfort in the veteran's right thigh 
upon stretching noted in October 1991 
equates to functional loss due to pain 
that represents the loss of lateral spine 
motion.  In my opinion, the discomfort 
with the lateral stretching is due to her 
subjective pain and not due to any 
objective abnormalities.  

You also inquired as to whether her pain 
is related to the service-connected 
residuals of fracture of the right pelvis 
and whether it could significantly limit 
function ability during flareups or when 
the affected part of the body is used 
repeatedly over a period of time.  In my 
opinion, the stress fracture of the 
pelvis has healed.  She has developed a 
chronic pain syndrome that is out of 
proportion to the objective 
abnormalities.  There may be 
psychological factors contributing to the 
pain syndrome.  In my opinion her 
subjective pain complaints are not 
directed (sic) related to the residuals 
of her pelvic fracture which, in present 
X-rays, show has gone on to successful 
healing.  

In summary, this is a patient who had a 
stress fracture of the pelvis.  Usually, 
stress fractures go on to healing and the 
subjective evaluation today indicates 
that it has in her situation.  In the 
usual situation, there should be no 
residuals from a pelvic stress fracture.  

She has had prominent subjective 
complaints since her fracture.  In my 
opinion, the complaints are based on 
psychological factors which have created 
a chronic pain syndrome for her.  I 
believe the chronic pain syndrome has 
developed independent of the stress 
fracture.  

VA outpatient treatment records covering the period from 
January 1992 through March 1998 are of record.  The reports 
show treatment for a number of disorders, including low back 
pain, hip pain, and lower extremity pain.


II.  Analysis

The Board finds that the veteran's claim for an increased 
rating for her service-connected right pelvic fracture 
residuals is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1998).  Murphy v. Derwinski, 
1 Vet. App. 78, 80 (1991); Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  The record on appeal now includes all 
available service department and VA medical records, 
including the report of a VA examination conducted pursuant 
to the June 17, 1996, remand to obtain the information 
necessary to resolve the issues raised in this appeal.  The 
veteran has identified no other relevant evidence that is in 
existence but has not been obtained.  The development 
necessary to comply with the order of the Court and permit 
the factual findings required by the Court's decision has 
therefore been completed and the statutory duty to assist has 
been satisfied.  38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 1998).  In evaluating the disability, the Board 
considers the current examination reports in light of the 
whole recorded history to ensure that the current rating 
accurately reflects the severity of the condition.  
38 C.F.R. §§ 4.1, 4.41 (1998).  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Although the entire recorded history must be considered, the 
regulations do not give past medical reports precedence over 
current findings, and it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  

The 10 percent rating for the right pelvic fracture residuals 
awarded by the Board in October 1994 remains in effect 
inasmuch as the Court vacated the Board's decision only to 
the extent that it failed to assign a rating higher than 10 
percent.  The present decision is therefore limited to the 
question of whether a rating higher than 10 percent may be 
assigned.  

While the conclusion of law in the October 1994 Board 
decision pertaining to the rating for the pelvis fracture 
cited only Code 5294, the code for sacroiliac injury and 
weakness, as the basis for the 10 percent rating, the text of 
the decision makes it clear that Code 5295, the code for 
lumbosacral strain, was considered as well.  The codes are, 
in fact, identical; under either one, a noncompensable rating 
is assigned when there are slight subjective symptoms only.  
A 10 percent rating is assigned when there is characteristic 
pain on motion.  A 20 percent rating is assigned "with muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in the standing position.  A 40 percent 
rating may be assigned for a disability which is severe, 
"with listing of whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion."  
38 C.F.R. § 4.71a, Codes 5294, 5295 (1998).  

It is well established that a claim for increase must be 
considered under all codes under which a rating is 
potentially assignable.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  This rule is also applicable to ratings 
assigned by analogy.  Lendenmann v. Principi, 3 Vet. App. 345 
(1992); see also 38 C.F.R. § 4.20 (1998) ("when an unlisted 
condition is encountered it will be permissible to rate under 
a closely related disease or injury in which not only the 
functions affected but the anatomical localization and 
symptomatology are closely analogous.").  The basis for a 
decision to rate a disability under one particular code and 
not others must be articulated.  Lendenmann, Id.  

The Court of Veterans Appeals has directed the Board to 
address four specific questions.  The Boards responses are 
as follows.

 (1)  In light of 38 C.F.R. § 4.67 (1995), are 
Diagnostic Codes 5294-5295 the appropriate codes to 
be used in this matter?

In order to answer this question, it is necessary to examine 
the context in which Diagnostic Codes have been selected for 
application in this case.

When a 10 percent rating was assigned in October 1994, the 
medical evidence relating to post service disability was 
limited to the report of an October 1991 examination.  No 
findings considered to be the result of the pelvic fracture 
per se were identified therein, either on general medical or 
orthopedic evaluations.  In supporting the assignment of a 
compensable rating for the hip, the Board focused on 
complaints and findings pertaining to lumbosacral strain, a 
disorder for which it denied service connection elsewhere in 
the same decision.  The Court of Veterans Appeals, in its 
decision of March 1996, has affirmed the Boards denial of 
service connection for lumbosacral strain.

The decision to base the increased rating on findings related 
to the back without an evidentiary basis for a finding that 
such symptoms were due to the hip fracture is not sustainable 
under the rule set forth in Colvin v. Derwinski, 1 Vet. 
App. 171 (1991), which prohibits the Board from exercising 
its own independent medical judgment on matters arising in 
appeals.  

The medical record developed since the now-vacated October 
1994 Board decision documents the continuation of symptoms 
reported in October 1991, including lumbosacral strain, 
radiating pain, and some limitation of lumbar spine motion, 
as shown in numerous VA outpatient treatment records, but the 
post 1994 record shows that, for rating purposes, all 
symptomatology and functional impairment caused by 
lumbosacral disability must be disassociated from residuals 
of the pelvic fracture for rating purposes.  This conclusion 
is unavoidable in light of the report of the VA examination 
performed in December 1996 wherein the examiner, in detailed 
responses to questions by the Board, took pains to emphasize 
that the stress fracture of the pelvis had healed, that the 
current examination of the hips was normal, that there was no 
objective evidence of functional abnormality due to the hip 
fracture, and that the veteran's pain complaints were due to 
other disorders.  These medical findings are highly 
persuasive, as they are based on a review of the entire 
record, and they are findings that are directly responsive to 
questions posed for rating purposes.

Within this context, the applicable regulation, 38 C.F.R. 
§ 4.67, must be considered.  Section 4.67 of the Code of 
Federal Regulations applies specifically to the assignment of 
ratings for residuals of injuries to the pelvic bones:  

The variability of residuals following 
these fractures necessitates rating on 
specific residuals, faulty posture, 
limitation of motion, muscle injury, 
painful motion of the lumbar spine, 
manifested by muscle spasm, mild to 
moderate sciatic neuritis, peripheral 
nerve injury, or limitation of hip 
motion.  

By acknowledging the wide spectrum of manifestations that can 
result from residuals of pelvic bone injuries, the regulation 
requires consideration of the rating under codes pertaining 
to a number of specific functions incorporated into the 
various VA rating criteria.  This approach is consistent the 
Courts requirement that a veterans claim for an increased 
rating must be considered under all codes under which an 
increased rating is potentially assignable.  Schafrath, Id.  

Since the symptoms claimed by the veteran as residuals of the 
pelvic fracture include manifestations enumerated both in 
Codes 5294-95 and in 38 C.F.R. § 4.67 as residuals of pelvic 
injury, consideration of the claim under these codes is 
required.  However, in light of the current medical record, 
back pathology must be excluded from consideration in 
determining the rating for the hip, since the complaints and 
findings which might be relevant under these codes are not 
the result of the service-connected disability.  
Consideration of the claim under codes 5294 and 5295 leads to 
the conclusion that neither code provides an appropriate 
authority for an increased rating for the hip fracture 
residuals and that the formulation of the rating for the 
pelvis disability must be revised.  


(2)  Does the veteran have muscle spasm on extreme 
forward bending?  

(3)   Does the finding of lateral flexion of the 
spine to 20 degrees constitute "loss of lateral 
spine motion" and, if not, does the discomfort 
noted by a VA examiner in the veteran's right thigh 
upon stretching equate to functional loss due to 
pain upon lateral spine motion?  

In awarding a rating of 10 percent for the right hip in 
October 1994, the Board relied on the findings recorded at a 
VA examination in October 1991, which included a notation of 
lateral flexion of the spine to 20 degrees on either side and 
a further notation of discomfort on stretching the abductors 
to the right thigh on motion of the right hip, motion which 
was free.  Questions (2) and (3) both refer to specific 
findings enumerated in 5294 and 5294 which were relied on by 
the Board.  With respect to question (2), the Board finds 
that the veteran does not have muscle spasm in the 
lumbosacral spine as a result of the right pelvis fracture 
residuals.  He did not have such spasm in October 1991 and 
subsequent medical records likewise do not show it.  

With respect to question (3), the VA examination of December 
1997 characterized the limitation of lateral flexion to 
20 degrees as abnormal, noting that a normal lateral flexion 
is to 30 degrees.  However, regardless of whether or not the 
finding is abnormal in strictly medical terms, it arguably 
does not constitute loss of lateral spine motion for purposes 
of diagnostic codes 5294 and 5295 because it was present on 
the left side as well.  The criteria found in these two codes 
contemplate a disability picture, which is characterized by 
loss of lateral spine motion, unilateral (emphasis 
added).  That finding has never been documented in this case.  
Even if it were shown presently, the comments by the examiner 
at the December 1997 VA examination would preclude its 
consideration in rating the hip disability since pathology of 
the back, as shown by the clear weight of the evidence, is 
unrelated to the service connected hip disability.  

The pain on stretching of the right thigh was not cited by 
the Board in October 1994 as a factor which militated in 
favor of assigning an increased rating.  In any case, such 
pain did not involve the back and thus may not be considered 
functional loss due to pain on lateral spine motion under 
codes 5294 or 5295.  While the Board did purport to 
characterize the 10 percent rating as a rating by analogy, 
see 38 C.F.R. § 4.20, it did so only by citing the 
manifestations of back disability as the basis for the 
analogy.  That comparison is now ruled out by the evidence 
subsequently developed.  In view of the regulatory 
requirement that conjectural analogies be avoided, the pain 
on stretching cannot be viewed as the equivalent of a 
functional loss due to pain under the analysis set forth in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The presence of 
pain due to disability may in and of itself support a claim 
for an increased rating in some circumstances (see below), 
but only when the pain is the result of service-connected 
disability.  


(4)  Are the criteria for a 20 percent rating 
alternative or cumulative and how should 
38 C.F.R. §§ 4.7 and 4.21 be applied?  

Under Codes 5294-95, a 20 percent rating is assigned "with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in the standing position.  Cited 
by the Court as relevant to a determination as to whether the 
criteria are alternative or cumulative are two VA 
regulations, 38 C.F.R. § 4.21 which states, in pertinent 
part, that "[i]t is not expected, especially with the more 
fully described grades of disabilities, that all cases will 
show the findings specified" and that "[f]indings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating 
with impairment of function will, however, be expected in all 
instances"; and 38 C.F.R. § 4.7, which states that, "[w]here 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating" and that if not, the lower rating 
will be assigned.  

The Court's mandate to consider the claim in light of these 
regulations arose in the context of a concession by the Board 
that certain factual findings of abnormality suggestive of 
lumbosacral strain were includable in the rating for pelvic 
fracture residuals.  However, as noted above, the Court has 
asked the Board to determine whether application of DCs 5294-
95 is appropriate in this case, and the Board has responded 
by determining that DCs 5294-95 are not appropriate for 
application in this case.  This determination renders these 
regulations inapplicable to a discussion of codes 5294 and 
5295.  The record now permits a finding that neither muscle 
spasm on extreme forward bending nor loss of lateral spine 
motion in the standing position results from pelvis fracture 
residuals.  Since neither manifestation is present, no basis 
for a 20 percent rating under Diagnostic Codes 5294-5295 is 
present as a matter of law, regardless of whether the 
criteria specified therein are deemed to be cumulative or 
alternative in cases where their significance under the code 
is required by the medical record.  

In considering the veteran's potential entitlement to an 
increased rating under codes other than Codes 5294-95, it is 
noteworthy that the rating schedule contains criteria which 
apply specifically to limitation of motion of the hip or 
impairment of the thigh and provide for ratings higher than 
10 percent.  Under Code 5252, a 20 percent rating may be 
assigned for flexion of the hip when there is limitation to 
30 degrees; ratings of 30 percent or 40 percent may be 
assigned when flexion is limited to 20 degrees or 10 degrees, 
respectively.  38 C.F.R. § 4.71a, Code 5252 (1998).  A 
20 percent rating may be assigned under Code 5253 for 
impairment of the thigh when there is limitation of abduction 
of the thigh, with motion lost beyond 10 degrees.  
38 C.F.R. § 4.71a, Code 5253 (1998).  Still higher ratings 
may be assigned for ankylosis of the hip, beginning with a 
60 percent rating for ankylosis which is "favorable, in 
flexion at an angle between 20 degrees and 40 degrees, and 
slight adduction or abduction. "  38 C.F.R. § 4.71a, Code 
5250 (1998).  

In applying the rating codes which pertain solely to 
limitation of motion, the Court has held that the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 must be considered and that the 
rating assigned must adequately portray the extent of 
functional loss due to pain "on use or due to flareups."  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Under 
38 C.F.R. § 4.40 (1998), disability of the musculoskeletal 
system includes functional loss due to pain, supported by 
adequate pathology and evidenced by visible behavior on 
motion.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  Under 38 C.F.R. § 4.45 (1998), factors 
of joint disability include increased or limited motion, 
weakness, fatigability, or painful movement, swelling, 
deformity or disuse atrophy.  

Since the VA examination of December 1997 was negative with 
respect to all objective findings regarding the right pelvis, 
the degree of limitation of hip motion required by the above 
codes for a rating of 20 percent or higher clearly is not 
present.  Although some limitation o flexion was reported by 
Dr. Wachendorf in February 1994, limitation to 30 degrees 
such as to warrant a 20 percent rating was not present, and 
all other hip motions were normal.  In considering the 
question of whether a compensable rating might be assigned in 
light of §§ 4.40 and 4.45 on the basis of pain, it is 
axiomatic that any pain or functional impairment warranting 
such a rating in accordance with the DeLuca analysis must be 
the product of the service-connected disability.  The medical 
evidence of record on this point is now persuasive in 
demonstrating that the chronic pain which constitutes the 
bulk of the veteran's complaints regarding the pelvis is not 
related to any objective abnormality shown on examination and 
that her pain is independent of the stress fracture.  Such 
pain may not be considered in determining the proper rating 
for the pelvis.  In the absence of pain or functional 
impairment which is shown by objective data to be due to the 
stress fracture residuals, the veteran is not entitled to a 
rating for such impairment under the codes pertaining to 
limitation of motion.

In response to instructions set forth in the June 17, 1996, 
remand, the RO adjudicated the question of whether the 
veteran was entitled to a rating higher than 10 percent on an 
extraschedular basis.  The Court has held that the Board does 
not have jurisdiction under 38 C.F.R. § 3.321(b)(1) to assign 
an extraschedular rating in the first instance and that such 
a rating may be granted only by certain officials at the VA 
Central Office listed in the regulation, specifically the 
Under Secretary for Benefits (formerly the Chief Benefits 
Director) or the Director of the VA Compensation and Pension 
Service.  Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996).  The 
Court clarified in Bagwell v. Brown, 9 Vet. App. 337 (1996), 
that it did not read the regulation to preclude the Board 
from affirming an RO conclusion that a claim did not meet the 
criteria for submission to these Central Office officials 
pursuant to § 3.321(b)(1) or from reaching such a conclusion 
on its own.

An extraschedular evaluation is warranted under 
38 C.F.R. § 3.321(b)(1) only if the case presents such an 
exceptional or unusual disability picture, with such related 
factors as marked interference with employment or regular 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards.  In the 
present case, the evidence does not establish that the 
service-connected right pelvis fracture residuals have 
resulted in periods of hospitalization.  The record contains 
no evidence that tends to attribute any impairment of ability 
to engage in employment to the pelvis fracture residuals.  It 
bears emphasis that, "[g]enerally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1 (1997).  
In this case, the record does not establish that the pelvis 
fracture residuals constitute any more of an interference 
with employment than would be found in the case of any other 
individual with a 10 percent rating for this disability.  The 
evidence does not show that the circumstances of the 
veteran's individual disability render impractical the 
application of the regular schedular standards for the rating 
of a service-connected disability.
Therefore, a preponderance of the evidence establishes that 
the service-connected residuals of the veteran's right pelvis 
fracture are not of such nature or severity as to satisfy the 
criteria for a rating higher than 10 percent under any of the 
applicable codes.  Since the positive and negative evidence 
in this matter is not in relative equipoise, the benefit of 
the doub rule does not apply.  38 U.S.C.A. § 5107(b) (West 
1991 & Supp. 1998).  The Board finds that the RO's conclusion 
that the veteran's claim did not meet the criteria for 
submission of the case to appropriate VA officials in the 
Central Office for consideration of an extraschedular rating 
was consistent with the evidence of record.  


ORDER

The appeal for a rating higher than 10 percent for service-
connected residuals of a fracture of the right pelvis is 
denied.  



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1997), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
